J-A21008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AMANDA MARIE RITTER                        :
                                               :
                       Appellant               :   No. 373 EDA 2022

       Appeal from the Judgment of Sentence Entered October 25, 2021
      In the Court of Common Pleas of Lehigh County Criminal Division at
                       No(s): CP-39-CR-0000835-2020

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AMANDA MARIE RITTER                        :
                                               :
                       Appellant               :   No. 374 EDA 2022

       Appeal from the Judgment of Sentence Entered October 25, 2021
      In the Court of Common Pleas of Lehigh County Criminal Division at
                       No(s): CP-39-CR-0000846-2020


BEFORE: LAZARUS, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                             FILED OCTOBER 7, 2022

       Amanda Marie Ritter appeals from the judgments of sentence,1 imposed

in the Court of Common Pleas of Lehigh County, following her hybrid guilty

____________________________________________


1  Ritter has complied with the dictates of Commonwealth v. Walker, 185
A.3d 969 (Pa. 2018), which requires the filing of “separate appeals from an
order that resolves issues arising on more than one docket.” Id. at 977. Ritter
filed separate notices of appeal at the above-captioned dockets. Additionally,
(Footnote Continued Next Page)
J-A21008-22



pleas entered in CP-39-CR-000835-2020 (CR-835-2020) to one count of

driving under the influence (DUI)–highest rate, first offense,2 and in CR-846-

2020 to four counts of aggravated assault by vehicle while DUI,3 and one

count each of homicide by vehicle while DUI,4 DUI–highest rate, second

offense,5 and recklessly endangering another person (REAP).6 After careful

review, we vacate Ritter’s sentence with respect to her sentence for DUI-

highest rate, second offense, and merge it with her conviction for DUI

homicide, and affirm the remainder of Ritter’s judgments of sentence.

        Case number CR-835-2020 involves a motor vehicle accident that

occurred on October 21, 2019, at approximately 1:43 p.m. on Mack Boulevard

in Allentown, Lehigh County, Pennsylvania. Ritter was operating a vehicle at

a high rate of speed and drove off the road. Allentown Police Officer Emily

Bostick arrived on scene and spoke with Ritter, as well as other witnesses.

While speaking with Ritter, Officer Bostick observed signs of impairment and

____________________________________________


while Ritter only challenges her sentence as to CP-39-CR-0000846-2020 (CR-
846-2020), these cases were consolidated in the trial court and, for purposes
of our disposition, we have consolidated the appeals sua sponte. See
Pa.R.A.P. 513.

2   75 Pa.C.S.A. § 3802(c).

3   Id. at § 3735.1(a).

4   Id. at § 3735(a)(1)(i).

5   Id. at § 3802(c).

6   18 Pa.C.S.A. § 2705.


                                           -2-
J-A21008-22



a subsequent blood test revealed that Ritter’s blood alcohol content (BAC) was

0.19%. Additionally, Officer Bostick discovered that Ritter’s driver’s license

was suspended.

        Case number CR-846-2020 involves a separate motor vehicle accident

that occurred on January 14, 2020, at approximately 8:13 p.m. at the

intersection of Mauch Chunk and Overlook Roads in Allentown, Lehigh County,

Pennsylvania. Allentown Police Officer Daniel Haas responded to the scene

and observed two vehicles that had sustained heavy damage.           Ritter was

operating a gray Saturn Vue with two passengers, Antoine Thompson and

Tyler Skulteti, Ritter’s brother. Ritter had been driving in excess of 80 miles

per hour when she collided with the second vehicle, a tan Chevrolet Malibu

operated by Keianna Allen. Allen had three passengers, Yasmine Woodruff in

the front passenger seat, and Khireim Allen and Na’Taiya Allen in the rear

seat.

        Witnesses informed Officer Haas that Allen made a left turn in front of

Ritter’s vehicle. Ritter, who had a green light, was driving at an “excessive”

speed when she collided with the passenger side of Allen’s vehicle. As a result

of the collision, Woodruff died at the scene. Four of the other victims suffered

life-threatening injuries. Ritter informed Officer Haas that she had been at

the cemetery mourning the one-year anniversary of her mother’s death.

Ritter, Thompson, and Skulteti, had been drinking earlier in the day prior to

arriving at the cemetery.      It was later determined that Ritter had been




                                      -3-
J-A21008-22



traveling at approximately 81 miles per hour. The posted speed limit was 35

miles per hour. Additionally, a blood test revealed Ritter’s BAC was 0.18%.

      On January 17, 2020, Ritter was arrested and charged, at CR-835-2020,

with, inter alia, the above mentioned DUI-highest rate, first offense.

Additionally, on January 24, 2020, Ritter was charged, at CR-846-2020, with,

inter alia, the above mentioned DUI homicide and related offenses.

      On August 2, 2021, Ritter entered into hybrid guilty pleas to the above-

mentioned offenses at both dockets.       The parties agreed to withdraw the

remaining offenses. There was no agreement on sentencing. The trial court

accepted Ritter’s guilty plea, ordered the preparation of a pre-sentence

investigation report (PSI), and deferred sentencing.

      On October 25, 2021, Ritter proceeded to sentencing. At CR-835-2020,

the trial court sentenced Ritter to a period of three days to six months in prison

for her conviction of DUI–highest rate, first offense. At CR-846-2020, the trial

court sentenced Ritter to five to ten years in prison for her conviction of DUI

homicide, three to six years for each conviction of aggravated assault by

vehicle while DUI, four months to two years for her REAP conviction, and 90

days to five years in prison for her conviction of DUI–highest rate, second

offense. Ritter’s convictions for DUI homicide, REAP, and aggravated assault

by vehicle while DUI were imposed consecutively. Ritter’s convictions for both

counts of DUI-highest rate were imposed concurrently to her DUI homicide

conviction. As a result, Ritter’s aggregate sentence is 17 years and 4 months

to 36 years in prison.

                                      -4-
J-A21008-22



       On November 4, 2021, Ritter filed a post-sentence motion to reconsider

and modify sentence. The trial court granted reconsideration and scheduled

a hearing. After the hearing, on January 24, 2022, the trial court modified

Ritter’s sentence with respect to the various fines, but otherwise denied

Ritter’s motion with respect to her period of incarceration.      Consequently,

Ritter’s aggregate sentence remained at 17 years and 4 months to 36 years’

incarceration.

       Ritter filed timely notices of appeal7 and a court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.

____________________________________________


7 Our review of the record reveals that the trial court’s order granting, in part,
and denying, in part, Ritter’s post-sentence motion only included CR-846-
2020 in the caption. On February 16, 2020, after Ritter had filed both of her
notices of appeal, the trial court issued a corrected order that included CR-
835-2020 in the caption. Thus, Ritter’s notice of appeal in CR-835-2020 was
premature. Nevertheless, this does not foreclose our review because the error
was merely clerical, and the trial court’s February 16, 2020 amended order
corrected that clerical error. See Commonwealth v. Callen, 198 A.3d 1149,
1156 n.4 (Pa. Super. 2018) (trial court may correct caption where clear clerical
errors, upon review of record, were patent defects or mistakes). Instantly,
Ritter was sentenced at both dockets on the same date, the sentencing orders
reference each other, and Ritter filed a post-sentence motion including both
dockets. Furthermore, it is clear from the context of the post-sentence motion
hearing and the trial court’s order disposing of Ritter’s post-sentence motion
that the trial court intended to address both dockets in the same order. See
Order, 1/24/22, at 1. Accordingly, the trial court’s omission of CR-835-2020
from the caption was a clear clerical mistake and we, therefore, decline to
quash Ritter’s appeal. See Callen, supra.

Moreover, we note two additional bases to not quash Ritter’s appeal. First,
while Ritter’s appeal was premature, Pa.R.A.P. 905(a) provides that “[a]
notice of appeal filed after the announcement of a determination but before
the entry of an appealable order shall be treated as filed after such entry and
(Footnote Continued Next Page)


                                           -5-
J-A21008-22



       Ritter now raises the following claims for our review:

       1. In case CR-846-2020, did the [trial] court abuse its discretion
       by imposing sentences based solely on the nature and
       circumstances of the crimes and impact on the victims without
       regard for the defendant’s individual circumstances or factors in
       section 9721([b]) and 9781([d])[,] resulting in an excessive and
       unduly harsh aggregate sentence of 17 years [and] 4 months to
       36 years?

       2. In case CR-846-2020, did the [trial] court impose an illegal
       sentence for count 20, DUI[-highest rate], when it failed to apply
       the merger doctrine?

Brief for Appellant, at 6.

       In her first claim, Ritter challenges the discretionary aspects of her

sentence, from which there is no automatic right to appeal.                 See

Commonwealth v. Austin, 66 A.3d 798, 807-08 (Pa. Super. 2013). Rather,

when an appellant challenges the discretionary aspects of her sentence, we

must consider her brief on the issue as a petition for permission to appeal.

Commonwealth v. Yanoff, 690 A.2d 260, 267 (Pa. Super. 1997). Prior to

reaching the merits of a discretionary sentencing issue,



____________________________________________


on the day thereof.” Thus, the premature nature of Ritter’s appeal is of no
moment. Second, as noted above, because we consider the trial court’s
omission to be a clear clerical mistake, we could likewise conclude that it is a
non-substantial technical amendment. See Pa.R.A.P. 1701(b)(1) (permitting
trial courts to correct formal errors in papers after an appeal is taken, so long
as they have “no effect on the appeal or petition for review and cannot prompt
a new appealable issue”). Instantly, we consider the caption correction to be
a non-substantial technical amendment and, because Ritter challenges only
her sentence at CR-846-2020, the trial court’s correction likewise has no effect
on the appeal before this Court. Therefore, these two rationales support our
conclusion to review Ritter’s appeal.

                                           -6-
J-A21008-22


      [this Court conducts] a four-part analysis to determine: (1)
      whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, [see] Pa.R.A.P. 2119(f); and (4) whether there
      is a substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (quotation

marks and some citations omitted).

      Instantly, Ritter filed timely notices of appeal, post-sentence motions,

and has included a Rule 2119(f) statement in her brief. Additionally, Ritter’s

claim that the trial court imposed excessive, aggravated-range, sentences

while ignoring her character, background, rehabilitation, and mitigating

circumstances, see Brief for Appellant, at 18-23, raises a substantial question.

See Commonwealth v. Lewis, 45 A.3d 405, 411 (Pa. Super. 2012) (en

banc) (claim that sentencing court focused exclusively on seriousness of

offense raised substantial question); Commonwealth v. Downing, 990 A.2d

788, 793 (Pa. Super. 2010) (failure to consider rehabilitative needs and

protection of society raised substantial question); Commonwealth v.

Bromley, 862 A.2d 598, 604 (Pa. Super. 2004) (substantial question existed

where appellant claimed trial court sentenced in aggravated-range without

adequate reasons). Additionally, Ritter’s claim that the trial court imposed

consecutive, aggravated-range, sentences without considering her character

and her likelihood of reoffendering, see Brief for Appellant, at 18-23, similarly

raises a substantial question. See Moury, 992 A.2d at 171-72 (substantial



                                      -7-
J-A21008-22



question existed where appellant claimed consecutive sentences resulted in

unduly harsh aggregate sentence). Accordingly, we will review the merits of

Ritter’s discretionary aspects of sentencing claim.8

       We adhere to the following standard of review:

       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. In this context, an abuse
       of discretion is not shown merely by an error in judgment. Rather,
       the appellant must establish, by reference to the record, that the
       sentencing court ignored or misapplied the law, exercised its
       judgment for reasons of partiality, prejudice, bias, or ill will, or
       arrived as a manifestly unreasonable decision.

Commonwealth v. Robinson, 931 A.2d 15, 26 (Pa. Super. 2007) (citation

omitted).

       A sentencing judge has broad discretion in determining a reasonable

penalty, and appellate courts afford the sentencing court great deference, as

it is the sentencing court that is in the best position to “view the defendant’s

character, displays of remorse, defiance or indifference, and the overall effect

and nature of the crime.” Commonwealth v. Walls, 926 A.2d 957, 961 (Pa.

2007) (citation omitted). When imposing a sentence, the sentencing court

must consider “the protection of the public, the gravity of the offense as it

____________________________________________


8 We note that in Ritter’s Rule 2119(f) statement, she raised eight questions
for this Court. However, six of them are related and are summarized above.
We conclude that the remaining two are waived for lack of specificity. See
Commonwealth v. Malovich, 903 A.2d 1247, 1252 (Pa. Super. 2006) (this
Court does not accept bald assertions of sentencing errors appellants must
articulate reasons sentencing court’s actions violated Sentencing Code).
Nevertheless, Ritter has raised substantial questions and, accordingly, we
review the discretionary aspects of her sentence.

                                           -8-
J-A21008-22



relates to the impact on the life of the victim and on the community, and the

rehabilitative needs of the defendant.” 42 Pa.C.S.A. § 9721(b). “[A] court is

required to consider the particular circumstances of the offense and the

character of the defendant.” Commonwealth v. Griffin, 804 A.2d 1, 10 (Pa.

Super. 2002).     In particular, the sentencing court should refer to the

defendant’s prior criminal record, his age, personal characteristics, and his

potential for rehabilitation. Id.

      At the sentencing hearing, the trial court stated as follows:

      This case has a certain amount of tragedy for both sides.
      Certainly, there’s been an extensive loss of life and emotional
      trauma to the victim[s]’ families here. [] Ritter, based upon what
      was described in the correspondence[,] the letters[,] and in the
      reports of your childhood, I think it[’]s safe to say you had a
      horrific upbringing. That you should not be blamed or held
      accountable necessarily for the failure of your mother to offer you
      the care and consideration that she should have. However, we all
      ultimately have to be responsible for our own actions.

      You will have the benefit of a woman who is 31 . . . of being able
      to spend some time with your children. That is an opportunity
      that the victim’s family does not have. . . . In imposing the
      following sentences [] I have considered th[e] nature of the
      actions which led to the death of Ms. Woodruff, as well as the
      horrific level of injur[ies.]

                                    *    *    *

      These injuries [include] a pneumothorax and spleen laceration, a
      liver laceration[,] and pulmonary contusion to Khireim Allen.
      Na’Taiya Allen, an eight-year-old, received [an] open skull
      fracture, a gross hematuria, an epidural hematoma, and
      lacerations. And for Keianna Allen, an 18-year-old[], a closed
      fracture to the right side of her body. Mr. Thompson, [a]
      passenger in [] Ritter’s [] vehicle[,] suffered a pulmonary
      contusion and a large laceration to his neck. [] Mr. Thompson was
      nearly ejected from the vehicle through the windshield. . . .

                                        -9-
J-A21008-22



     So based upon all these considerations, the fact that [Ritter] was
     driving twice the speed limit, was operating a vehicle with twice
     the legal limit of alcohol in her system on the night of January
     14[],2020, an event which had been preceded just three months
     before by an earlier DUI incident, and her substantial record of
     driving without being legally licensed[.]

                                  *     *      *

     The record should reflect I did not consider [] comments about []
     Ritter expressing a lack of remorse. I believe it’s entirely credible
     that, based upon her extended length of incarceration, her
     potential use of psychotropic medication, and the fact that people
     just don’t exhibit emotions the same way that everybody else
     does, that I have not taken into account any supposed lack of
     remorse. Also, [the court takes] recognition of the [sentencing]
     memo[randum submitted by the defense attorney.] I did not
     impose beyond the aggravated range . . . based upon the
     significant psychological trauma I believe [] Ritter went through
     during her upbringing.

                                  *     *      *

     I believe this is commensurate with the level of injury that was
     caused by the defendant’s actions on this date. It should be
     note[d], for the record, that in preparation for this particular
     sentence I imposed, I did fully consider the [PSI] without any
     [sentencing] recommendations[.]         I did not come to any
     predetermined opinion until I came to court today and listened to
     the testimony of all individuals involved.

                                  *     *      *

     I am very sympathetic to everything that was brought out on
     [Ritter’s] side of the case with the things [she] had to go through
     with [her] mother. But, at some point, there had to be some
     accountability and responsibility taken[.] And . . . [the c]ourt feels
     that this sentence has to amply demonstrate the severity of the
     crimes[.]

N.T. Sentencing, 10/25/21, at 60-62, 69-72.




                                      - 10 -
J-A21008-22



      Additionally, in its opinion, the trial court addressed Ritter’s claim as

follows:

      The [c]ourt did not dismiss [Ritter]’s traumatic upbringing[,]
      which was discussed in detail in the PSI. The [c]ourt was also
      aware that [Ritter] did not have a prior criminal record before
      these incidents. The [c]ourt considered [Ritter]’s character, the
      circumstances of the incident, and all other relevant factors. The
      reasons for the aggravated range, as well as the imposition of
      consecutive sentences, were clearly stated on the record.

      On January 14, 2020, grieving the passing of her mother one year
      prior, [Ritter] chose to drink alcohol. [Ritter] then chose to drive
      a vehicle. This was three months after she was personally injured
      while [DUI] in a situation where she drove her car off the road and
      into a wooded area while speeding. . . . Despite that prior
      situation[,] which should have made [Ritter] acutely aware of the
      risks of drinking and driving, she nonetheless operated that
      vehicle at roughly double the speed limit and was therefore
      incapable of stopping it when the victim’s vehicle turned onto the
      road in front of her. As a result of these choices, one person died
      and numerous others were severely injured. [Ritter] received the
      benefit of a plea bargain[,] which drastically limited her exposure
      with respect to the possible sentence she could have received.
      The sentence imposed is not strictly punitive or retributive.
      Rather, it is a reflection of the seriousness of [Ritter]’s offense,
      the likelihood that she would reoffend, and the risk [Ritter] poses
      to the community[.]

Trial Court Opinion, 3/1/22, at 11-12.

      Our review confirms that the trial court considered all of the relevant

sentencing factors, and appropriately set forth its reasons for imposing

consecutive, aggravated-range sentences. See 42 Pa.C.S.A. § 9721(b); see

also Commonwealth v. Macias, 968 A.2d 773, 778 (Pa. Super. 2009) (“The

sentencing court merely chose not to give the mitigating factors as much

weight as [a]ppellant would have liked[.] We cannot re-weigh the sentencing



                                     - 11 -
J-A21008-22



factors and impose our judgment in place of the sentencing courts.”). Indeed,

as highlighted above, the trial court considered various letters and

memoranda about Ritter’s upbringing and childhood traumas.             See N.T.

Sentencing, 10/25/21, at 60, 69-72. The trial court heard testimony from

Ritter’s aunt, Cynthia Delong, about the struggles Ritter has faced in her life,

as well as Ritter’s challenges in raising her children as a single mother. Id. at

25-30. Moreover, we note that the trial court had the benefit of a PSI, which

the trial court expressly stated that it had considered. See id. at 70-72; Trial

Court Opinion, 3/1/22, at 4-5, 11; see also Commonwealth v. Devers, 546

A.2d 12, 18 (Pa. 1988) (where sentencing court considered PSI, it is presumed

court was “aware of relevant information regarding the defendant’s character

and weighed those considerations along with the mitigating statutory

factors”).    Therefore, we conclude that the trial court did not abuse its

discretion in imposing Ritter’s sentence, and that Ritter’s challenge to the

discretionary aspects of her sentence is without merit. See Macias, supra;

Robinson, supra.

        In her second claim, Ritter contends that the trial court imposed an

illegal sentence by failing to merge her convictions of DUI-highest rate and

DUI homicide at CR-846-2020. Brief for Appellant, at 50-51. Ritter asserts

that the parties and the trial court agreed that the offenses were to merge at

sentencing and that no sentence should have been imposed for DUI–highest

rate.   Id.   Ritter raises this claim for the first time in her appellate brief.

Additionally, we note that the Commonwealth, in its brief, has conceded this

                                      - 12 -
J-A21008-22



claim and agrees that the trial court erred in failing to merge the DUI-highest

rate and DUI homicide convictions. See Brief for Appellee, at 14-15. We

agree.

      “A claim that the trial court imposed an illegal sentence by failing to

merge sentences is a question of law. Accordingly, our standard of review is

plenary.” Commonwealth v. Snyder, 870 A.2d 336, 349 (Pa. Super. 2005)

(quotation marks omitted).       “An illegal sentence must be vacated.”

Commonwealth v. Rivera, 95 A.3d 913, 915 (Pa. Super. 2014) (citation

omitted). Additionally, legality of sentence claims may be raised for the first

time on appeal.   See Commonwealth v. Wolfe, 140 A.3d 651, 660 (Pa.

2016) (“[l]egality of sentence claims are not subject to the traditional waiver

doctrine”).

      Upon review of the record, we agree with the parties. See N.T. Guilty

Plea, 8/2/21, at 3 (wherein parties agreed DUI-highest rate and DUI homicide

merged at sentencing); N.T. Sentencing, 10/25/21, at 9, 67 (wherein parties

and trial court agreed that DUI-highest rate and DUI homicide merged); see

also Commonwealth v. Tanner, 61 A.3d 1043, 1047 (Pa. Super. 2013)

(vacating sentences where trial court failed to merge DUI and DUI homicide

offenses for sentencing purposes); Commonwealth v. Neupert, 684 A.2d

627, 628-29 (Pa. Super. 1996) (“The law is clear that DUI merges with [DUI

homicide] for sentencing.”). Nevertheless, our correction of the sentence does

not interfere with the trial court’s sentencing scheme and, thus, we need not

remand for a new sentencing hearing. Rather, we may directly amend this

                                    - 13 -
J-A21008-22



error. See Commonwealth v. Klein, 795 A.2d 424, 430 (Pa. Super. 2002)

(where this Court’s disposition does not upset trial court’s sentencing scheme,

remand is unnecessary).

      In summary, we affirm Ritter’s sentence with respect to her DUI-highest

rate conviction at CR-835-2020. Additionally, we affirm Ritter’s sentence at

CR-846-2020 with respect to the discretionary aspects of her sentence.

However, at CR-846-2020, we vacate Ritter’s sentence with respect to her

conviction for DUI-highest rate and merge her convictions for DUI-highest rate

(Count 20) and DUI homicide (Count 1) for sentencing purposes.

      Judgments of sentence affirmed, in part, and vacated, in part.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2022




                                    - 14 -